Citation Nr: 0206887	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  95-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reinstatement of a 100 percent rating for 
residuals of chronic lymphocytic thyroiditis, with weight 
gain and metabolic abnormality, status post thyroid cancer 
and partial thyroidectomy, for the period from October 1, 
1993.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





REMAND

The veteran served on active duty from July, August, or 
September 1968 to March 1974, from January 1978 to October 
1988, and from November 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
RO in Portland, Oregon, currently has jurisdiction over the 
veteran's claims folder.

By a July 1999 decision, the Board denied the veteran's 
claim.  He appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  The Court vacated 
the Board's decision, and remanded the case, in essence for 
the Board to consider the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  

Following the Court's action, the veteran, among other 
things, submitted a statement in June 2002 wherein he 
requested a personal hearing before a Member of the Board at 
the Portland RO (i.e., a Travel Board hearing).  He also 
stated that a videoconference hearing would be acceptable.

The record reflects that the veteran has provided testimony 
at various personal hearings, including one before a Member 
of the Board in January 1999.  However, the Member who 
conducted this hearing is no longer employed by the Board.  
Under VA regulations, a claimant is entitled to have final 
determination of his or her claim made by the Board Member 
who conducted a hearing.  38 C.F.R. 
§ 20.707.  Accordingly, the veteran is entitled to a new 
hearing before a Member of the Board.

Since both Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case is 
REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at either a Travel Board or videoconference 
hearing, the case should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or 
(as in this case) by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




